Order entered July 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00563-CR

                             BILLY JOE CAMPBELL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81619-2012

                                             ORDER
       On July 8, 2015, we ordered appellant for the second time to file an amended brief that

included only the initials of the complaining witness and her sister. The amended brief was due

within three days of our order. Appellant missed the deadline and tendered his second-amended

brief to the Court today, without seeking an extension of time to file it. We ORDER appellant to

file, by 5 p.m. on July 23, 2015, a motion for an extension of time to file his brief.


                                                       /s/    CRAIG STODDART
                                                              PRESIDING JUSTICE